This appeal was from an interlocutory decree granting a temporary restraining order. On the theory that nothing more than a pure question of law was presented, a complete transcript of the record was lodged in this Court, complainants moved for a supersedeas, and by agreement of the parties, the cause was considered and disposed of on its merits, factual considerations not being presented on the appeal.
It is revealed on rehearing that the case involves very *Page 45 
important factual considerations that were not presented to the lower court nor were they presented to or considered by this Court on the former hearing. For this reason, we agree to recede from our former opinion and reverse the order appealed from with directions to the Court below to reconsider the cause in the light of the facts presented and make such order or decree as he may be advised.
WHITFIELD, TERRELL, BROWN, BUFORD, and CHAPMAN, J.J., concur.
ELLIS, C.J., not participating in this order.